The findings of fact by the Trial Justice affirmed, and additional findings made, in conformity with the decision, that no agreement existed between the parties that Marcus would acquire real property for The Peace Light Co., Inc., that no money was paid to Marcus by The Peace Light Co., Inc., for the purpose of acquiring real property for it, and that no money is owing by Marcus to said corporation or was owing thereto by him at any time mentioned in the complaint. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Van Voorhis and Shientag, JJ.